Filed 8/19/16 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2016 ND 166









In the Matter of the Vacancy in Judgeship No. 5, with Chambers 

in Grand Forks, North Dakota, Northeast Central Judicial District









No. 20160193









Per curiam.



[¶1]	On May 23, 2016, Governor Jack Dalrymple notified the Supreme Court of the retirement of the Honorable Debbie Kleven, Judge of the District Court, with chambers in Grand Forks, Northeast Central Judicial District, effective August 8, 2016.  Judge Kleven’s retirement created a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled or order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Northeast Central Judicial District was posted May 25, 2016, on the website of the Supreme Court regarding the vacancy created by Judge Kleven’s retirement in Judgeship No. 5.  Written comments on the vacancy were permitted through June 27, 2016.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	Comments regarding filling the vacancy were received, and a Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed June 14, 2016,  by the Northeast Central Judicial District.  The State Court Administrator provided weighted caseload statistics through May 2016 for the Northeast Central Judicial District and statewide.

[¶5]	In the past two and a half years, this Court has reviewed caseload statistics for the Northeast Central Judicial District when we considered the retirement of the Honorable Sonja Clapp, the death of the Honorable Karen Braaten, and the retirement of the Honorable Lawrence Jahnke, as well as in determining whether to fill a vacancy in one of two judicial referee positions in the district. 
See
 Matter of the Vacancies in Judgeships No. 1 and 2, Northeast Central Judicial District, 2014 ND 184, 855 N.W.2d 29; Matter of the Vacancy in Judgeship No. 4, Northeast Central Judicial District, 2015 ND 89, 862 N.W.2d 499; and 
Matter of the Judicial Referee Vacancy in the Northeast Central Judicial District
, Supreme Court No. 20150233. The Court previously determined to fill the three district court judge vacancies, and denied the request to fill the vacant judicial referee position in August 2015. 

[¶6]	Five district judges and one judicial referee, all chambered in Grand Forks, now serve the Northeast Central Judicial District.  Comprised of Grand Forks and Nelson Counties, the Northeast Central Judicial District includes the city of Grand Forks, one of the largest cities in the state.  Grand Forks continues to experience increases in population, although slight, and some economic prosperity. 

[¶7]	According to the district’s Report, the total cases filed in the Northeast Central Judicial District for the last three years show a consistent to an increasing caseload, and the five district judges are responsible for an equal share of the civil and criminal caseload in Nelson and Grand Forks counties. The Report also notes changes and adjustments in scheduling, caseload, practice and procedure were required for the district when the judicial referee position was not filled. In addition to the regular caseload, some of the district judges and the judicial referee preside over Adult Drug Court and Juvenile Drug Court, which requires additional judicial resources.

[¶8]	According to the weighted caseload study, based on the 2015 case filings and the availability of six judicial officers, (five district judges and one judicial referee), the Northeast Central Judicial District shows a shortage of 0.074 in judicial officer need. The case filings annualized through May 2016 indicate an increase in that shortage.  
Despite the addition of four judgeships by the 2015 Legislative Assembly, the weighted caseload study shows a consistent shortage in judicial officer need across the state, with greater need in other administrative units of the state.
  The full benefit from  these new judgeships, as well as from the district judges appointed to fill vacancies in this district and others over the past two years, has not been fully experienced.  

[¶9]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶10]	Based on the record before us, this Court determines the district judge is necessary for effective judicial administration in Grand Forks and the Northeast Central Judicial District. We nevertheless acknowledge that reduction of the judicial budget in Senate Bill 2379 and the anticipated reductions in the forthcoming biennium likely will result in near-

term reductions in force of judicial officers.  District judges with full authority are necessary for the effective judicial administration of the workload facing our courts with the current budget constraints.

[¶11]	IT IS HEREBY ORDERED, that Judgeship No. 5 at Grand Forks in the Northeast Central Judicial District be filled in the manner provided by N.D.C.C. ch. 27-25.

[¶12]		Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers